Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s election, with traverse, of claims 12 and 14-21 in the reply filed on May 10th, 2022 is acknowledged. The traversal is on the ground(s) that “Claims 1 and 14 have unity of invention, claims 1 and 14 can be searched and examined together as these two groups of claims relate to a single general inventive concept under PCT rule 13.1 and have unity of invention”.  This is not found persuasive. The restriction for examination purposes as indicated in the restriction /election requirement, mailed on 03/18/2022, is proper because all these inventions listed in this action are independent or distinct for the reasons given and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Accordingly, the requirement is still deemed proper and is therefore made FINAL. Non-elected invention of Group II, claims 14-18 have been withdrawn from consideration.  Claim 13 has been cancelled. Claims 1-12 and 14-21 are pending.
Action on merits of Group I, claims 1-12 and 19-21 as follows.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on December, 22nd, 2020, March 25th, 2021, November 22nd, 2021, February 15th, 2021 and April 28th, 2022 have been considered by the examiner.

Drawings
The drawings filed on 07/02/2020 are acceptable.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-12 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2010/0025664, hereinafter as Park ‘664) in view of Song (US 2014/0159021, hereinafter as Song ‘021).
Regarding Claim 1, Park ‘664 teaches a display device, comprising: 
a base substrate (Fig. 4, (110); [50]); an active area, the active area comprising a plurality of sub-pixels (RP, GP and BP; [0083]) on the base substrate (see Fig. 6), and each of the plurality of sub-pixels comprising: a first reflecting electrode (331; [0065]); a light-emitting element (370; [0073]) on the first reflecting electrode, the light-emitting element comprising a first electrode layer (191; [0071]), an organic light-emitting functional layer (see para. [0073]) and a second electrode layer (270; [0076]) stacked on the first reflecting electrode in sequence, the first electrode layer being a transparent electrode layer (e.g. ITO, IZO, see para. [0069]); and an insulating layer (340; [0068]) between the first reflecting electrode and the first electrode layer, the insulating layer being of light transmitted, such that light emitted from the organic light-emitting functional layer passes through the insulating layer and arrives at the first reflecting electrode so as to be reflected by the first reflecting electrode (see para. [0066]); a pixel circuit on the base substrate, the pixel circuit comprising a driving transistor (Qd; [0041]), the driving transistor comprising a semiconductor layer (154b; [0054]), a source electrode and a drain electrode (173b/175b; [0058]), one of the source electrode and the drain electrode being electrically connected with the first reflecting electrode (331), and the semiconductor layer being in the base substrate; and a storing capacitor (Cst; see para. [0041] and [0044]) on the base substrate, the storing capacitor being configured to store a data signal; an edge area surrounding the active area, the edge area comprising: a plurality of second reflecting electrodes (332; [0079]) on the base substrate; and -2-a light shielding layer (361; [0072]) on one side of the plurality of second reflecting electrodes away from the base substrate.  
Thus, Park ‘664 is shown to teach all the features of the claim with the exception of explicitly the features: “an electron injection layer, an electron transport layer, a hole injection layer and a hole transport layer”.
However, Song ‘021 teaches an electron injection layer, an electron transport layer, a hole injection layer and a hole transport layer (see para. [0011]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Park ‘664 by having an electron injection layer, an electron transport layer, a hole injection layer and a hole transport layer in order to improve the performance of the organic light emitting diode device (see para. [0012]) as suggested by Song ‘021.

Regarding Claim 19, Park ‘664 teaches a driving substrate suitable for driving a light-emitting element to emit light, the driving substrate comprising: 
a base substrate (Fig. 4, (110); [50]); an active area, the active area comprising a plurality of sub-pixels (RP, GP and BP; [0083]) on the base substrate (see Fig. 6), and each of the plurality of sub-pixels comprising: a first reflecting electrode (331; [0065]) away from the base substrate;
an insulating layer (340; [0068]) on one side of the first reflecting electrode (331) away from the base substrate, the insulating layer having a first surface suitable for forming the light-emitting element (370; [0073]), the insulating layer being of light transmitted, such that the light emitted from the organic light-emitting functional layer passes through the insulating layer and arrives at the first reflecting electrode to be reflected by the first reflecting electrode  (see para. [0066]); 
a pixel circuit on the base substrate, the pixel circuit comprising a driving transistor (Qd; [0041]), the driving transistor comprising a semiconductor layer (154b; [0054]), a source electrode and a drain electrode (173b/175b; [0058]), one of the source electrode and the drain electrode being electrically connected with the first reflecting electrode (331), and the semiconductor layer being in the base substrate; and a storing capacitor (Cst; see para. [0041] and [0044]) on the base substrate, the storing capacitor being configured to store a data signal; an edge area surrounding the active area, the edge area comprising: a plurality of second reflecting electrodes (332; [0079]) on the base substrate; and -2-a light shielding layer (361; [0072]) on one side of the plurality of second reflecting electrodes away from the base substrate.  

Regarding Claims 2 and 20, Park ‘664 teaches the insulating layer (340) comprises a via filled with a metallic element (element portion in contact hole (345); [0068]), the first reflecting electrode (331) is electrically connected with the first electrode layer (191) through the metallic element.  

Regarding Claims 3 and 21, Park ‘664 teaches a first opening for exposing the first reflecting electrode (see Fig. 14), and at least a portion of the first electrode layer is in the first opening and is electrically connected with the first reflecting electrode (see Fig. 15).  


Regarding Claim 4, Song ‘021 teaches entire of the first reflecting electrode (Fig. 3, (4); [0062]) is separated from and insulated from the first electrode layer (Fig. 3, (21); [0070]) by the insulating layer (3; [0075]).

Regarding Claim 5, Song ‘021 teaches one wiring layer (124b; [0052]), wherein the at least one wiring layer is between the first reflecting electrode and the base substrate.  

Regarding Claim 6, Park ‘664 teaches bonding area and a bonding pad located in the bonding area, wherein the insulating layer comprises a second opening (346; [0068]) for exposing the bonding pad (356; [0069]).  

Regarding Claim 7, Park ‘664 teaches the first reflecting electrode (331) and the second reflecting electrode (332) each comprises a metallic layer (see para. [0065]), the metallic layers in the first reflecting electrode and the second emitting electrode are arranged in a same layer (see Fig.4).  

Regarding Claim 8, Park ‘664 teaches a material of the metallic layer is aluminum or an aluminum alloy (see para. [0065]).  

Regarding Claim 9, Park ‘664 teaches at least one protective layer (180; [0063]), the at least one protective layer and the metallic layer are stacked with each other, and the protective layer is provided on one side of the metallic layer adjacent to the base substrate.  

Regarding Claim 10, Park ‘664 teaches an orthographic projection of the first electrode layer (191) on a plane where the base substrate is located is within an orthographic projection of the first reflecting electrode (331) on the plane where the base substrate is located (see Fig. 5).  

Regarding Claim 11, Park ‘664 teaches a pattern density of a plurality of first reflecting electrodes (331) is equal to a pattern density of a plurality of second reflecting electrodes (332).  

Regarding Claim 12, Park ‘664 teaches the light shielding layer (361; [0072]); and the base substrate is a silicon-based substrate
Thus, Park ‘664 and Song ‘021 are shown to teach all the features of the claim with the exception of explicitly the features: “at least two-color film layers that have different colors and are stacked with each other, and the base substrate is a silicon-based substrate”.  
However, it has been held to be within the general skill of a worker in the art to select two color film layers that have different colors and are stacked with each other, and the base substrate is a silicon-based substrate on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to have two color film layers that have different colors and are stacked with each other, and the base substrate is a silicon-based substrate in order to improve the performance of the display device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:
Kang et al. (US 2018/0151827 A1)			
Okano et al. (US 2015/0060896 A1)
Cho et al. (US 2014/0367652 A1)
Kim et al. (US 2007/0295961 A1)
Kwak et al. (US 2006/0170634 A1)
	
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829